DETAILED ACTION
	This is a non-final Office Action on the merits for application 17/407,751.
Claims 1-7 are pending.
Claims 1-7 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 defines “said lateral curved surfaces of said outer flanges,” which renders the claimed invention indefinite since such limitations are only introduced in claim 3 while claim 5 depends only from claims 1 and 4. For examining purposes and in light of the specification and drawings, claim 5 is considered to define the outer flanges as comprising of lateral curved surfaces without further structure to such limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen (U.S. Patent 2,126,394) in view of Groll (U.S. Patent 4,566,235) and Kinney (U.S. Patent 3,220,715).
Regarding claim 1, Jansen discloses a hollow brick (#10) configured to be assembled with a first corrugate plate and a second corrugated plate on a rooftop, each of two opposites sides of the first corrugated plate having a curved connection portion, an extension portion extending outwardly from the curved connection portion and a curved insertion portion curvedly and upwardly extending from the extension portion opposite to the curved connection portion, the second corrugated plate having two lateral portions and a curved middle portion between the lateral portions (The corrugated plates are not required limitations of the claimed invention and the configured to language does not further define the structure of the claimed hollow brick other than the structure defined later in the claim. The block of Jansen is configured to be used with corrugated plates as defined and thus meets such limitations as defined.), the hollow brick comprising:
a bottom wall (the bottom wall #12 of figure 2) having two opposite longitudinal sides (the vertical sides as depicted in figure 1, which are the left and right sides as depicted in figure 2) and two opposite transverse sides (the top and bottom sides of figure 2) connected between said longitudinal sides (see figures 1 and 2);
two side walls (#13) respectively and upwardly projecting from two opposite transverse sides of said bottom wall (see figures 1 and 2);
two intermediate walls (#14 and #15) projecting upwardly from said bottom wall between said side walls and spaced apart along a direction parallel with said longitudinal sides of said bottom wall (see figures 2 and 3);
a top wall (the top wall #12 of figure 2) opposite to said bottom wall and connecting said side walls and said intermediate walls (see figures 1 and 2);
three ventilation holes (#17) bounded by said bottom wall, one of said side walls, said intermediate walls and said top wall (see figure 2), each of said ventilation holes having two ventilation open ends opposite to each other along a line parallel with said transverse sides of said bottom wall (the open ends at the top and bottom of the blocks of figure 1);
two supports each having an outer holding rib (the second topmost flanges that extend just below the topmost dovetail channel #16 on the sides #13 of figure 2) and an outer flange (the topmost ribs on the sides #13 of each block that extend above the topmost dovetail channel #16 on each side), said outer holding ribs of said two supports projecting respectively from outer surfaces of said side walls in opposite outward directions (see figure 2), said outer flanges of said two supports respectively projecting in opposite outward directions from said outer surfaces of said side walls at a level above said outer holding ribs (see figure 2), said outer holding rib and said outer flange of each of said supports being proximal to said top wall (see figure 2) and defining a space therebetween (the dovetail channel space between the ribs of figure 2), one of said outer ribs being adapted to lift the extension portion of the first corrugated plate whereas one of said outer flanges is adapted to press the curved connection portion of the plastic corrugated plate (as explained above, such a corrugated plate is not a required limitation of the claimed invention and the block of Jansen is structured so as to support such a plate as defined); and
wherein said top boundary surface of one of said ventilation holes between said intermediate walls is adapted to abut and press the curved middle portion of the second corrugated plate (as explained above, such a corrugated plate is not a required limitation of the claimed invention and the block of Jansen is structured so as to support such a plate as defined).


    PNG
    media_image1.png
    385
    879
    media_image1.png
    Greyscale

Figure 2 from Jansen
However, Jansen does not disclose two inner holding ribs respectively disposed in two of said lateral ventilation holes and projecting from an intermediate wall toward an adjacent side wall. It is highly well known in the art, as evidenced by Kinney, that blocks with top, bottom, and side walls can be constructed with ventilation holes bounded by four sides of the block, where inner sides of the ventilation holes can comprise of ribs #4 that only extend from one side of the ventilation hole and comprises of a free end, where such ribs increase the strength of the block while reducing the weight of such a block, compared to a solid block. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have constructed the ventilation holes of Jansen such that they comprise of a plurality of ribs which only extend from an intermediate wall and comprise of a free end that extends toward a respective side wall, as taught in Kinney, in order to increase the strength of the block while not increasing the weight of the block significantly. Such inner holding ribs of Jansen in view of Kinney would thus also be configured to abut and press the respective corrugated plates as defined, where such plates are not positively defined.
Furthermore, Jansen does not disclose the bottom side of the top wall defines three arched surfaces each of which is concaved upwardly and forms a top boundary surface that bounds a top portion of one of said ventilation holes, with each of said inner holding ribs lying at a level below said top boundary surface. It is highly well known in the art, as evidenced by Groll, that such blocks can be constructed with ventilation holes that comprise of rectangular shapes except for a top portion thereof which is concave upwardly. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have constructed the ventilation holes of Jansen to comprise of arch shaped top portions, as taught in Groll, in order to increase the strength of the blocks at such locations while still allowing ventilation through such portions. Furthermore, it would have been obvious that such inner ribs of the Jansen in view of Kinney are located below such top portions since Kinney teaches such inner ribs extend at central locations of such ventilation holes for strength purposes and thus below the top portion thereof.
Regarding claim 2, Jansen in view of Groll and Kinney render obvious said bottom wall has a plurality of foot portions (Jansen; the plurality of feet positioned on opposite sides of channels #16 along wall #12 of figure 2) projecting downwardly from said longitudinal sides (see figure 2 of Jansen) and spaced apart from each other (see figure 2 of Jansen), and a plurality of bottom grooves (Jansen; #16) each of which is located between two adjacent ones of said foot portion (see figure 2 of Jansen).

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Beinecke (U.S. Patent 1,481,249) in view of Weber (U.S. Publication 2015/0308698).
Regarding claim 1, Beinecke discloses a hollow brick (#5) configured to be assembled with a first corrugated plate and a second corrugated plate on a rooftop, each of two opposites sides of the first corrugated plate having a curved connection portion, an extension portion extending outwardly from the curved connection portion and a curved insertion portion curvedly and upwardly extending from the extension portion opposite to the curved connection portion, the second corrugated plate having two lateral portions and a curved middle portion between the lateral portions (the corrugated plates are not required limitations of the claimed invention and the block of Beinecke is configured to be used with corrugated plates as defined and thus meets such limitations as defined), the hollow brick comprising:
a bottom wall (the bottom wall #7 of figure 2) having two opposite longitudinal sides (the vertical sides as depicted in figure 1, which are the left and right sides as depicted in figure 2) and two opposite transverse sides (the top and bottom sides of figure 2) connected between said longitudinal sides (see figures 1 and 2);
two side walls (#8 and #9) respectively and upwardly projecting from two opposite transverse sides of said bottom wall (see figures 1 and 2);
two intermediate walls (#10) projecting upwardly from said bottom wall between said side walls and spaced apart along a direction parallel with said longitudinal sides of said bottom wall (see figures 1 and 2);
a top wall (the top wall #6 of figure 2) opposite to said bottom wall and connecting said side walls and said intermediate walls (see figures 1 and 2);
three ventilation holes (#12, #13, and #14) bounded by said bottom wall, said side walls, said intermediate walls and said top wall (see figure 2 and the explanation above), each of said ventilation holes having two ventilation open ends opposite to each other along a line parallel with said transverse sides of said bottom wall (the open ends at the top and bottom of the blocks of figure 1);
two supports each having an outer holding rib (the second topmost flanges from the top #6 that extend just below the topmost dovetail channel on the sides #8 and #9 of figure 1) and an outer flange (the topmost ribs on the sides #8 and #9 of each block that extend above the topmost dovetail channel on each side and on the top #6), said outer holding ribs of said two supports projecting respectively from outer surfaces of said side walls in opposite outward directions (see figure 1), said outer flanges of said two supports respectively projecting in opposite outward directions from said outer surfaces of said side walls at a level above said outer holding ribs (see figure 1), said outer holding rib and said outer flange of each of said supports being proximal to said top wall (see figure 1) and defining a space therebetween (the dovetail space between such ribs as depicted in figure 1), one of said outer ribs being adapted to lift the extension portion of the first corrugated plate whereas one of said outer flanges is adapted to press the curved connection portion of the first corrugated plate, said arched top boundary surface of one of said ventilation holes adjacent to one of said side walls being adapted to abut and press the curved insertion portion of the first corrugated plate when the curved insertion portion is inserted therein (as explained above, the corrugated plates are not positively defined and the blocks and its features of Beinecke are configured to support and press against a plate as defined);
two inner holding ribs (#11) respectively disposed in said two of said ventilation holes respectively proximal to said side walls (see figure 1), each of said inner holding ribs projecting from one of said intermediate walls toward an adjacent one of said side walls (see figure 1, where the ribs extend from the intermediate wall to the side wall of each hole), each of said inner holding ribs lying at a level below a respective one of said top surfaces (see figure 1).
However, Beinecke does not disclose the bottom side of the top wall defines three arched surfaces each of which is concaved upwardly and forms a top boundary surface that bounds a top portion of one of said ventilation holes, with each of said inner holding ribs lying at a level below said top boundary surface. In view of claim 6 where the arched top boundary surfaces can comprise of a flat portion with two arcuate portions on opposite sides of the flat portion, it is highly well known in the art, as evidenced by Weber, that such blocks can be constructed with ventilation holes that comprise of rectangular shapes with rounded corners, such that a top of the ventilation hole can comprise of rounded corners that form arcuate portions on either side of a flat portion for form an upwardly concave ventilation hole. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have constructed the ventilation holes of Beinecke to comprise of arch shaped top portions, as taught in Weber, in order to increase the strength of the blocks at such locations while still allowing ventilation through such portions. Furthermore, it would have been obvious that such inner ribs of the Beinecke in view of Weber are located below such top portions since Beinecke teaches such inner ribs need parallel walls to extend between and such ribs extend at a central location of such ventilation holes for strength purposes and thus below the top portion thereof.
Regarding claim 2, Beinecke in view of Weber render obvious said bottom wall has a plurality of foot portions (the plurality of projecting portions on either side of the dovetail channels of the bottom portion of the figures 1 and 2 of Beinecke) projecting downwardly from said longitudinal sides and spaced apart from each other (see figure 1 of Beinecke), and a plurality of bottom grooves (the dovetail grooves of figure 1 of Beinecke) each of which is located between two adjacent ones of said foot portions (see figure 1 of Beinecke).
Regarding claim 6, Beinecke in view of Weber render obvious each of said arched top boundary surfaces has a flat portion and two arcuate portions curved respectively and downwardly from two opposite ends of said flat portion (as explained above, Weber depicts such ventilation holes can comprise of arcuate portion corners on either side of a flat top surface portion and it would have been obvious to have included such features within the invention of Beinecke as explained above).
Regarding claim 7, Beinecke in view of Weber render obvious each of said inner holding ribs projects from one of said intermediate walls and joins said adjacent one of said side walls (see figures 1 and 2 of Beinecke).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 10 of U.S. Patent No. 10,787,815. 
Claim 1 of the present application is defined and broader than claim 10 of U.S. Patent ‘815.
Claim 2 of the present application is defined in claim 10 of U.S. Patent ‘815 in view of the limitations of claim 2.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,787,815 in view of Weber. 
Claim 6 of the present application is defined in claim 10 of U.S. Patent ‘815, where Weber teaches the obviousness of such arcuate and flat portions as defined and it would have been obvious to have constructed the curved top wall surface of U.S. Patent ‘815 with such portions as defined for weight and strength purposes.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,787,815 in view of Beinecke. 
Claim 7 of the present application is defined in claim 10 of U.S. Patent ‘815, where Beinecke teaches the obviousness of extending such inner ribs along the entire ventilation hole and it would have been obvious to have included such feature within U.S. Patent ‘815 for strength purposes.

Claims 1, 2, 6, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 6 of U.S. Patent No. 10,883,268 in view of Weber. 
Claim 1 of the present application is defined claim 4 of U.S. Patent ‘268, in view of claim 2 for the number of holes, except for the arched top wall limitations for the ventilation holes. Weber teaches the obviousness of forming such surfaces of the ventilation holes as arcuate and it would have been obvious to have constructed the curved top wall surface of U.S. Patent ‘815 with such portions as defined for weight and strength purposes.
Claim 2 of the present application is defined in claim 4 of U.S. Patent ‘268, more specifically the limitations of claim 1 which are included within claim 4, in view of claim 2 and Weber as explained above.
Claim 6 of the present application is defined in claim 4 of U.S. Patent ‘268, in view of claim 2 and Weber, where Weber teaches the arcuate and flat portions as explained above.
Claim 7 of the present application is defined in claim 6 of U.S. Patent ‘268, in view of claim 2 and Weber as explained above.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as if claim 5 is rewritten to overcome the 35 U.S.C. 112(b) rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635